Case 2:20-cv-00053-PLM-MV ECF No. 29, PageID.95 Filed 04/15/21 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION


ABRIELLE LONDO,

         Plaintiff,                      Case No. 2:20−cv−53

    v.                                   Hon. Paul L. Maloney

ENRIGHT FAMILY RESTAURANTS, et
al.,

         Defendants.
                                     /


                      NOTICE OF HEARING CANCELLATION


        The Telephone status conference set in this matter for 4/15/2021 is
hereby CANCELLED. Conference cancelled because Counsel for Plaintiff
failed to appear.



                                     U.S. Magistrate Judge

Dated: April 15, 2021          By:    /s/ C. A. Moore
                                     Courtroom Deputy
